DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10-11 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The body of claim(s) 10 recites 
wherein the determining of the first estimated future emotional state of the user and the second estimated future emotional state of the user includes:
determining a first second contribution to the estimated future cortisol level trace based on one or more first anticipated future stimulus responses;
determining the first estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the first second contribution to the estimated future cortisol level trace;
determining a second second contribution to the estimated future cortisol level trace based on zero or more second anticipated future stimulus responses;
and determining a second estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

In the context of the  claim(s), it is not clear what the term ‘a first second contribution’ refers to.  Is this term a misprint of first contribution or second contribution?  Or does the term refer to an additional second contribution to the estimation?  The claim then goes on to recite ‘determining a second contribution’ where claim 1 already recites ‘determin[ing] a second contribution’ and where, in view of the previous recitation of a ‘first second contribution’, it is not clear what is referred to by the recitation of ‘a second contribution’ in the second to last limitation of the body of claim(s) 10.   The final limitation of the claim ends with determining a second future emotional state based on the first and second contributions to the future cortisol trace — where such first and second contributions were already recited in claim 1 — and thus claim 10 does not appear to incorporate the preceding (unclear) steps in the body of the claim.  To wit: claim 10 does not appear to actually utilize in the final limitation the parameters defined by the limitations in claim 10 previous to the final limitation of claim 10.  Given the number of overlapping and combining issues of clarity present in claim 10, the claim is considered indefinite in its entirety.  Same/similar issues arise in claim(s) 11 and 19 mutatis mutandis.  
Claim(s) 11 is/are also rejected due to its/their dependence on claim(s) 10. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites
A device for determining an emotional state of a user based on emotion-induced cortisol estimation, the device comprising:
an interface circuit,
wherein the interface circuit is arranged to obtain a psychophysiological signal trace indicative of one or more measured stimulus responses, and
wherein the one or more measured stimulus responses correspond to a neural stress response;
and a processing circuit,
wherein the processing circuit is arranged to process the psychophysiological signal trace,
wherein the processing circuit is configured to determine the one or more stimulus responses indicated in the psychophysiological signal trace,
wherein the processing circuit is configured to determine a first contribution to an estimated future cortisol level trace based on the one or more determined stimulus responses indicated in the psychophysiological signal trace,	
wherein the processing circuit is configured to determine a second contribution to the estimated future cortisol level trace based on one or more anticipated future stimulus responses, and 
wherein the processing circuit is configured to determine an estimated future emotional state of the user based on the first contribution to the estimated future cortisol level trace and the second contribution to the estimated future cortisol level trace.

	The recitation of a device for determining an emotional state comprising a circuit to obtain a signal trace from a stimulus response and a circuit which processes the signal trace to determine contributions to a future cortisol level based on a measured response and an anticipated future response to then determine a future emotional state encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) and otherwise generic computer elements (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example, ‘determining’ contributions to a cortisol level based on a measured response and anticipated response encompasses a clinician reviewing a stimulus response signal (such as skin conductivity data), (mentally) estimating an influence of the signal (contribution) to a patient’s future cortisol level (trace), and (mentally) estimating a future signal influence (contribution) to the patient’s future cortisol levels to then estimate a patient’s future mental (emotional) state based on the measured and anticipated influences.  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity and generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites the additional elements of generic ‘circuits’ (computer elements) which obtain psychophysiological signals — mere extrasolutionary data gathering — without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 12-14, and 20 encounters the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 3-11 and 15-19 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration.  Dependent claim(s) 2 encounters the same issues mutatis mutandis as the independent claim from which it depends in that it merely recites extrasolutionary activity at a broad level of detail (2019 PEG p. 55 and MPEP § 2106.05(g)). Accordingly, claims 1-20 are not integrated into a practical application under the second part of step 2A of the Mayo framework. 	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (signal collection) and generic computer componentry (processing ‘circuits’) cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Accordingly, the insignificant extrasolutionary activity of obtaining psychophysiological signals to determine a health parameter,  as presently limited, cannot provide an inventive concept.  The claim(s) are not patent eligible. 
Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive.

Applicant argues that in view of the quoted passages from this application’s specification, the limitations (a) and (b) of remarks p. 12 onto p. 13 constitute an improvement to WO W2013076615 A1 and are thereby eligible under § 101 as an improvement to current technology.  Examiner respectfully disagrees.  The quoted limitations (a) and (b) for the independent claim(s) constitute abstract portions of the claim(s) and not additional elements per se.  Accordingly, any improvement which may be intended to be encompassed by limitations (a) and (b) would be only an improvement to the abstract idea covered by the claim(s) and not an improvement to the tangible functioning of a computer or other technology (see 2019 PEG p. 55 footnote 25 and MPEP § 2106.05(a)). 
P. 13 of the October 2019 update to the 2019 PEG establishes that 
“[I]t is important to keep in mind that an improvement in the judicial exception itself…is not an improvement in technology.”

 Thus, Applicant’s assertion of an improvement to a parameter determination step within a computerized device does not appear to serve as a proper basis of eligibility under Mayo steps 2A or 2B.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to promote compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        


/RENE T TOWA/Primary Examiner, Art Unit 3791